 

 

FINAL

TERMINATION AND LICENSE AGREEMENT

 

THIS TERMINATION AND LICENSE AGREEMENT (this “Agreement”) is entered into by and
among Remedent, Inc., a Nevada corporation (“Remedent Nevada”), Remedent N.V., a
Belgian corporation (“Remedent Belgium”, and together with Remedent Nevada,
“Remedent”), and Den-Mat Holdings, LLC, a Delaware limited liability company
(“Den-Mat”), as of this 27 day of March 2012 (the “Effective Date”). Each of
Remedent Nevada, Remedent Belgium and Den-Mat may be individually referred to as
a “Party” and collectively as the “Parties.”

 

WHEREAS, the Parties entered into an Amended and Restated Distribution, License
and Manufacturing Agreement, dated June 3, 2009, as amended time to time (the
“DLMA”);

 

WHEREAS, a Change of Control of Den-Mat has occurred and Den-Mat and Remedent
have extended the time period in which Den-Mat is obligated to provide the
“Change of Control Notice” set forth in Section 11.1 of the DLMA with respect to
the aforementioned Change of Control to March 30, 2012:

 

WHEREAS, Den-Mat and Remedent have engaged in discussions concerning the Exit
Fee specified in Section 11.1, et seq. of the DLMA and the Consulting Fees
specified in Section 6.3 of the DLMA; and

 

WHEREAS, the Parties now desire to terminate the DLMA and any Ancillary
Agreements that were entered into by the Parties in connection with the DLMA in
exchange for a cash settlement payment and the non-exclusive license provided
for herein. For purposes of this Agreement, “Ancillary Agreements” shall mean
any Non-Competition Agreements that may still be in force and effect between
Den-Mat and Guy DeVreese and Den-Mat and Evelyne Jacquemyns.

 

THEREFORE, Den-Mat and Remedent hereby agree as follows:

 

1.0         Definitions. For purposes of this Agreement, including, but not
limited to, the license granted hereby, the following definitions will apply:

 

“Affiliate” shall mean, with respect to an entity, any Person that, directly or
indirectly, through one or more intermediaries, Controls, is Controlled by, or
is under common Control with, that entity.

 

“Control” (including with correlative meanings, the terms “Controlling,”
“Controlled by” and “under common Control with”) shall mean the possession
directly or indirectly of the power to direct or cause the direction of the
management and policies of an entity, whether through the ownership of voting
securities, by trust, management agreement, contract or otherwise.

 



1

 





 

“Governmental Authority” shall mean any (a) federal, state, regional, county,
city, municipal or local government, whether foreign or domestic; or (b)
governmental or quasi- governmental authority of any nature, including any
regulatory or administrative agency, commission, department, board, bureau,
court, tribunal, arbitrator, arbitral body, agency, branch, official entity or
other administrative or regulatory body obtaining authority from any of the
foregoing.

 

“Intellectual Property” shall mean a patent, patent application, industrial
design, invention, design, trade secret, idea, work, methodology, technology,
innovation, creation, concept, moral right, development drawing, research,
analysis, know-how, experiment, copyright, data, formula, method, procedure,
process, system or technique and any registration, application, license, right
or other grant analogous thereto with respect to any of the foregoing.

 

“Knowledge of Remedent” shall mean the actual knowledge of any of the executive
officers of either Remedent Nevada or Remedent Belgium.

 

“Person” shall mean any natural person, firm partnership, association,
corporation, company, trust, business trust, governmental entity or other
juridical person or entity.

 

“Products” shall mean all of Den-Mat’s products and services that use the
Intellectual Property licensed to Den-Mat under the DLMA on the Effective Date
of this Agreement.

 

“SensAble Commitment” shall mean Remedent’s payment to SensAble Technologies,
Inc. (“SensAble”) monies due from Remedent to SensAble under a certain OEM
Agreement between SensAble and Remedent dated June 30, 2008 to allow SensAble to
release additional licenses to Den-Mat and/or its Affiliates and distribution
partners so that they may use the SensAble software as contemplated by the
parties.

 

“Territory” shall mean worldwide, except for the Excluded Territories attached
hereto as Exhibit “A,”

 

“Third Person” shall mean any Person who is not a Party to this Agreement.

 

2.0       Termination of the Amended and Restated Distribution, License and
Manufacturing Agreement. Subject to the terms and conditions of this Agreement,
as of the Effective Date, the Parties agree to terminate the DLMA and any and
all Ancillary Agreements.

 

3.0         Settlement Payment. In consideration of the termination of the DLMA
provided for in Section 2 of this Agreement, the non-exclusive license set forth
in Section 4 of this Agreement, and the SensAble Commitment, Den-Mat agrees to
pay to Remedent a lump sum cash payment of two hundred thousand dollars
($200,000.00) (the “Settlement Payment”), which sum shall be in complete
satisfaction of any outstanding cash payment that was or may be due to Remedent
pursuant to the DLMA. The Settlement Payment shall be paid by wire transfer in
immediately available funds onto Remedent’s account; 

 

2

 



 

Bank coordinates as following = Remedent NV, address = Zuiderlaan 1-3, bus 8;
9000 Gent − Belgium /Account number (IBAN) BE73 0014 3221 1060 − BIC Code =
GEBABEBB: Bank name = BNP Paribas Fortis; bank address = Warandeberg 3; 1000
Brussels − Belgium.

 

4.0         Grant of Non-exclusive License of Intellectual Property. Subject to
the terms and conditions of this Agreement, Remedent hereby grants to Den-Mat a
non-exclusive, irrevocable, perpetual, royalty free license to use within the
Territory the Intellectual Property that was the subject of the license to
Den-Mat under the DLMA on the Effective Date and that is related to the
Products, including any improvements thereto, such as related patent
applications (continuations, continuations-in-part, divisionals, re-issues,
etc.). For clarification purposes, this grant shall not include any rights to
the trademark, service mark or domain names that include “Remedent” or
“Glamsmile.” Other than to an Affiliate of Den-Mat or to a manufacturer
appointed by Den-Mat to manufacture the Products to be sold by Den-Mat in the
Territory, Den-Mat may not sublicense the Intellectual Property to any Third
Party without the prior written consent of Remedent. Other than in connection
with a Change of Control of Den-Mat (including, but not limited to, the sale of
all, or substantially all, of Den-Mat’s assets, a transfer or other disposition
of at least 50% of its equity shares, membership interests, or stock whether by
merger, reverse merger, consolidation, sale of assets or otherwise), this
Agreement (including the licenses granted herein) may not be transferred by
Den-Mat to any Third Party without the prior written consent of Remedent, which
consent shall not be unreasonably withheld. For the avoidance of doubt, this
Agreement (and the licenses granted herein) may be freely assigned by Den-Mat
just prior to and/or upon the occurrence of a Change of Control of Den-Mat. To
the extent that Den-Mat has made any filing with any Governmental Authority
registering its rights as an “exclusive” distributor or licensee of the
Intellectual Property, Den-Mat agrees to cooperate in good faith with Remedent,
at Remedent’s reasonable expense, to make any additional filings with such
Governmental Authority reflecting the nature and extent of the “non-exclusive”
license granted to Den-Mat by this Agreement.

 

5.0       Confidentiality and Indemnification.

 

    5.1     Confidential Information of Den-Mat. All Confidential Information
with respect to Den-Mat and its Affiliates that was disclosed to Remedent under
the DLMA by Den-Mat, its Affiliates or representatives, whether in physical or
intangible form, and all Confidential Information regarding Den-Mat of which
Remedent became aware of in connection with its performance of manufacturing and
other services on behalf of Den-Mat in connection with the DLMA, shall be held
as confidential by Remedent. Such information shall at all times remain the
property of Den-Mat and Den-Mat shall own and retain all right, title and
interest therein and thereto. Remedent shall hold all Confidential Information
in confidence, using the same degree of care to prevent unauthorized disclosure
or access that it uses with its own confidential information of similar type,
and shall not disclose such Confidential Information to others, allow others to
access it, or use it in any way, commercially or otherwise, except in direct
furtherance or enforcement of this Agreement. Remedent may disclose Confidential
Information to its employees and its attorneys, accountants and other
confidential advisors with a need to know such Confidential Information in
connection with this Agreement or their representation of Remedent generally;
provided, however, that all such employees and advisors are bound by obligations
to maintain the confidentiality of the Confidential Information at least as
protective as those set forth in this Agreement. Except as set forth herein,
nothing in this Agreement shall be construed as conveying any other right or
license (implied or otherwise) to Remedent in such Den-Mat Confidential
Information.

 



3

 



 

5.1.1     Permitted Disclosure. If Remedent is compelled to disclose all or any
part of any Confidential Information by any Governmental Authority, it shall, to
the extent practicable and subject to applicable laws, first give prompt written
notice of such request to Den-Mat to enable Den-Mat to seek a protective order
or take other appropriate measures to prevent or modify the disclosure, and
shall, at Den-Mat’s expense, cooperate in such efforts.

 

5.1.2     Exclusions. Confidential Information with respect to Den-Mat and its
Affiliates shall not include information if and to the extent Remedent can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by Remedent in violation of this Agreement; (b) was known to
Remedent before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Remedent outside of this Agreement and without
reference to or use of any Confidential Information of Den-Mat; or (d) was
rightfully obtained by Remedent from a Third Party without a duty of
confidentiality in favor of Den-Mat.

 

5.1.3     Injunctive Relief. Remedent acknowledges and agrees that in the event
of any breach or threatened breach of its obligations hereunder with respect to
Confidential Information, damages will not be an adequate remedy and Den-Mat
shall be entitled to obtain injunctive relief, without having to post a bond or
other security.

 

5.2      Confidential Information of Remedent. All Confidential Information with
respect to Remedent and its Affiliates that was disclosed to Den-Mat under the
DLMA by Remedent, its Affiliates or representatives, whether in physical or
tangible form, and all Confidential Information regarding Remedent of which
Den-Mat became aware of in connection with its performance of the DLMA shall be
held as confidential by Den-Mat. Such Confidential Information shall at all
times remain the property of Remedent and Remedent shall own and retain all
right, title and interest therein and thereto, except for the interests granted
to Den-Mat as part of the license contemplated by this Agreement. Den-Mat shall
hold all Confidential Information in confidence, using the same degree of care
to prevent unauthorized disclosure or access that it uses with its own
confidential information of similar type, and shall not disclose such
Confidential Information to others, allow others to access it, or use it in any
way, commercially or otherwise, except in direct furtherance of this Agreement.
Den-Mat may disclose the Remedent Confidential Information to its employees and
its attorneys, accountants, financing sources and other confidential advisors
with a need to know such Confidential Information in connection with this
Agreement or their representation of Den-Mat generally; provided, however, that
all such employees and advisors are bound by obligations to maintain the
confidentiality of such Confidential Information at least as protective as those
set forth in this Agreement. Except as set forth herein, nothing in this
Agreement shall be construed as conveying any other right or license (implied or
otherwise) to Den-Mat in such Remedent Confidential Information.

 

5.2.1    Permitted Disclosure. If Den-Mat is compelled to disclose all or any
part of any Remedent Confidential Information by any Governmental Authority, it
shall, to the extent practicable and subject to applicable laws, first give
prompt written notice of such request to Remedent to enable Remedent to seek a
protective order or take other appropriate measures to prevent or modify the
disclosure, and shall, at Remedent’s expense, cooperate in such efforts.

 



4

 



 

5.2.2   Exclusions. Confidential Information with respect to Remedent and its
Affiliates shall not include information if and to the extent Den-Mat can
demonstrate such information: (a) is or becomes known to the public other than
by disclosure by Den-Mat in violation of this Agreement; (b) was known to
Den-Mat before disclosure hereunder, without a duty of confidentiality; (c) was
independently developed by Den-Mat outside of this Agreement and without
reference to or use of any Confidential Information of Remedent; or (d) was
rightfully obtained by Den-Mat from a Third Party without a duty of
confidentiality. Den-Mat may also use and disclose Confidential Information of
Remedent to the extent such information is otherwise permitted to be used or
disclosed by Den-Mat pursuant to other provisions of this Agreement, including
to manufacturers who agree to maintain the confidentiality thereof on terms
comparable to those set forth in this Section 5.

 

5.2.3   Injunctive Relief. Den-Mat acknowledges and agrees that in the event of
any breach or threatened breach of its obligations hereunder with respect to
Confidential Information, damages will not be an adequate remedy and Remedent
shall be entitled to obtain injunctive relief, without having to post a bond or
other security.

 

5.3     Indemnification by Den-Mat. Den-Mat shall defend, indemnify and hold
harmless Remedent and its Affiliates and its and their respective officers,
directors, members, managers, employees, agents and representatives from and
against any and all claims, judgments, damages, liabilities, actions, demands,
costs, expenses or losses, including reasonable attorneys’ fees and costs
(collectively, “Liabilities”), to the extent resulting from, arising out of, or
in connection with, an act or omission of Den-Mat in connection with its sale of
the Products as defined herein, the performance of its obligations under this
Agreement, or the breach of any representation, warranty or covenant made by
Den-Mat in this Agreement.

 

5.4    Indemnification by Remedent. Remedent shall defend, indemnify and hold
harmless Den-Mat and its Affiliates and its and their respective officers,
directors, members, managers, employees, agents and representatives from and
against any and all Liabilities, to the extent resulting from, arising out of,
or in connection with, an act or omission by Remedent in connection with
performance of its obligations under this Agreement, or the breach of any
representation, warranty or covenant made by Remedent in this Agreement.

 

5.5    IP Indemnity. Remedent shall indemnify Den-Mat and its Affiliates and its
and their respective officers, directors, members, managers, employees, agents
and representatives from and against any and all Liabilities, to the extent
resulting from, arising out of, or in connection with any infringement or
alleged infringement of the Intellectual Property of Remedent licensed to
Den-Mat hereunder that is related to the Products, or any use or application
thereof upon any Intellectual Property of any Person. If the manufacture,
distribution, marketing, licensing, sale or use of any Product or Intellectual
Property, as contemplated by this Agreement, is enjoined as a result of any
Intellectual Property claim or judgment, then Remedent, in addition to its other
obligations under this Agreement, shall, at its option, (i) obtain for Den-Mat,
at Remedent’s expense, any license required for Den-Mat to manufacture, market,

 distribute, license and sell the Products as contemplated by this Agreement, or
(ii) redesign the infringing item or items to be non-infringing, while
maintaining the original function thereof or (iii) replace the infringing item
or items with an equivalent, non-infringing item approved by Den-Mat.

 



5

 



 

5.6     Indemnification Procedures. A Party seeking indemnification under this
Section 5 for itself or any of its Affiliates or any of its or their respective
officers, directors, members, managers, employees, agents and representatives
(collectively in this capacity, the “Indemnified Party”) shall promptly notify
the Party from whom indemnification is sought (in this capacity, the
“Indemnitor”) of any Liability in respect of which such Indemnified Party
intends to claim indemnification; provided. however, that the failure to so
notify the Indemnitor shall not affect the Indemnified Party’s rights to
indemnification hereunder except to the extent that the Indemnitor is materially
prejudiced by such failure. With respect to any Liabilities that relate to a
Third Party claim, the Indemnified Party shall permit the Indemnitor to control
the defense of any such Liabilities; provided, however, if the Indemnified Party
reasonably determines that the joint representation of the Indemnified Party and
the Indemnitor by a single counsel would result in a conflict of interest
arising out of the joint representation by counsel selected by the Indemnitor of
the interests of the Indemnitor and the Indemnified Party, the Indemnitor shall
be entitled to engage separate counsel to represent the Indemnified Party (at
the Indemnitor’s sole cost and expense) and, if the Indemnitor fails to do so,
the Indemnitor shall not be entitled to assume the Indemnified Party’s defense
of such Liability. If the Indemnitor assumes the defense of any Liability, the
Indemnitor shall consult with the Indemnified Party for the purpose of allowing
the Indemnified Party to participate in such defense, but in such case the legal
expenses of the Indemnified Party incurred as a result of such participation
shall be paid by the Indemnified Party. With respect to any Proceeding for which
the Indemnitor has assumed the defense of an Indemnified Party, the Indemnitor
shall promptly inform the applicable Indemnified Party of all material
developments related thereto, including copying such Indemnified Party on all
pleadings, filings and other correspondence relating thereto. If the Indemnitor
fails to assume and defend a Liability or if, after commencing or undertaking
any such defense, the Indemnitor fails to prosecute such Liability, the
Indemnified Party shall have the right to undertake the defense or settlement
thereof. With respect to any Liabilities that relate to a Third Party claim, the
Indemnified Party shall have the right to settle such Liabilities, provided the
Indemnified Party consents in writing to such settlement, which consent shall
not be unreasonably withheld.

 

6.0       Representations and Warranties of the Parties.

 

            6.1.     Representations and Warranties of Den-Mat.

 

               6.1.1.     Authority. Den-Mat has all the required power and
authority to enter into this Agreement and to perform its obligations hereunder
and to consummate the transactions contemplated hereby. This Agreement, when
executed, will be duly executed and delivered by Den-Mat, and shall constitute a
valid and binding obligation of Den-Mat enforceable against Den-Mat in
accordance with its terms, except as such enforceability may be limited by (i)
bankruptcy, insolvency, reorganization, moratorium or other similar laws, now or
hereinafter in effect, relating to or limiting creditors’ rights generally and
(ii) general principles of equity (whether considered in an action in equity or
at law).

 

6

 



 

       6.1.2.     No Exit Fee Due Upon Change of Control. Den-Mat represents and
warrants that even though a Change of Control of Den-Mat has occurred under
Section 11.1 of the DLMA, the Exit Fee calculated under Section 11.2 of the DLMA
is zero when using the EBITDA Multiple as defined in Schedule 1(j)of the DLMA.

 

     6.2     Representations and Warranties of Remedent.

 

       6.2.1.    Authority. Remedent Nevada and Remedent Belgium have all the
required power and authority to enter into this Agreement and to perform their
obligations hereunder and to consummate the transactions contemplated hereby.
This Agreement, when executed, will be duly executed and delivered by Remedent
Nevada and Remedent Belgium, and shall constitute a valid and binding obligation
of Remedent Nevada and Remedent Belgium, enforceable against them in accordance
with its terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization, moratorium or other similar laws, now or hereinafter
in effect, relating to or limiting creditors’ rights generally and (ii) general
principles of equity (whether considered in an action in equity or at law).

 

       6.2.2.    No Exit Fee Due Upon Change of Control. Remedent represents and
warrants that even though a Change of Control of Den-Mat has occurred under
Section 11.1 of the DLMA, the Exit Fee calculated under Section 11.2 of the DLMA
is zero when using the EBITDA Multiple as defined in Schedule 1(j) of the DLMA
and that Remedent has had a full and fair opportunity to review, and will not
challenge, such calculation.

 

6.2.2.    Intellectual Property. (a) Remedent has all right, title and interest
in and to the Intellectual Property related to the Products owned by it and
licensed to Den-Mat hereunder, free and clear of all liens or other
encumbrances; (b) there is no claim or notice of infringement of the
Intellectual Property rights of any other Person pending or threatened in
writing within the two (2) year period preceding the date hereof, against
Remedent relating to the operation of Remedent’s business; (c) each material
item of Intellectual Property related to the Products owned by Remedent and
licensed to Den-Mat hereunder is valid, subsisting, in full force and effect,
has not been abandoned or passed into public domain, and all necessary
registration, maintenance and renewal documentation and fees in connection with
such Intellectual Property of Remedent have been timely filed with the
appropriate authorities and paid in accordance with the provisions of the DLMA,
as applicable; (d) to the Knowledge of Remedent, each material item of
Intellectual Property related to the Products licensed to and used by Remedent
is valid, subsisting. in full force and effect, has not been abandoned or passed
into public domain, and all necessary registration, maintenance and renewal
documentation and fees in connection with such Intellectual Property used by
Remedent have been timely filed with appropriate authorities and paid; (e) to
the Knowledge of Remedent, no Person is infringing or misappropriating the
Intellectual Property of Remedent except for such infringements or
misappropriations that would not reasonably be likely to have, individually or
in the aggregate, a material adverse effect on Remedent, its business or its
ability to fulfill its obligations under this Agreement; (f) no present or
former employee of Remedent has any proprietary, financial or other interest,
direct or indirect, in any material item of the Intellectual Property of
Remedent related to the Products and licensed to Den-Mat hereunder; and (g)
Remedent has taken reasonable precautions to protect trade secrets constituting
material Intellectual Property owned or used by Remedent that are related to the
Products and licensed to Den-Mat hereunder, including the execution of
appropriate agreements. Use by Remedent of the Intellectual Property owned or
licensed by Remedent related to the Products and licensed to Den-Mat hereunder
does not infringe, misappropriate or violate any Intellectual Property rights of
any Person.

 



7

 



 

7.0        Miscellaneous.

 

     7.1.    Entire Agreement. This Agreement constitutes the full and entire
understanding and agreement between the Parties with regard to the subject
matters hereof and thereof.

 

     7.2.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
conflicts of law provisions.

 

     7.3.    Successors and Assigns. The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
permitted assigns of the Parties.

 

     7.4.    Waivers and Amendments. Any term of this Agreement may be amended
and the observance or satisfaction of any condition to this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Parties.

 

     7.5.    Counterparts; Facsimile. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument. Executed copies of this
Agreement may be exchanged via facsimile or other simultaneous electronic means,
and such signatures shall be deemed to be original signatures.

 

8

 



 

IN WITNESS WHEREOF, Remedent Nevada, Remedent Belgium, and Den-Mat, by their
respective authorized representatives set forth below, have signed this
Agreement as of the Effective Date.



 

REMEDENT, INC.

“Remedent Nevada”

 

REMEDENT, N.V.

“Remedent Belgium”

                By: /s/ Guy De Vreese   By: /s/ Guy De Vreese Name: Guy De
Vreese   Name: Guy De Vreese Title: CEO   Title: CEO

 

 

DEN-MAT HOLDINGS, LLC

“Den-Mat”

  ”                 By:         Name: Todd J. Tiberi       Title: Chief
Administrative Officer      

  

9

 



 

FINAL

EXHIBIT “A”

EXCLUDED TERRITORIES

 

Abkhazia

Akrotiri & Dhekella

Afghanistan

Armenia

Ascension

Azerbaijan

Bahrain

Bangladesh

Bhutan

British Indian Ocean Territory

Brunei

Burma

Cambodia

China

Christmas Island

Cocos (Keeling) Islands

Cyprus, Republic of

East Timor

Gaza Strip

Georgia

Golan Heights

Hong Kong

Indonesia

Iran

Iraq

Israel

Jordan

Kazakhstan

Keeling Islands

Kurdistan

Kuwait

Kyrgyzstan

Laos

Lebanon

Macau

Malaysia

Maldives

Mongolia

Myanmar

 



1

 

  

EXHIBIT “A” CONT.

EXCLUDED TERRITORIES

 

Nagorno-Karabakh

Nepal

North Korea

Northern/Turkish Cyprus

Oman

Pakistan

Palestine

Philippines

Qatar

Saudi Arabia

South Ossetia

Sri Lanka

Syria

Taiwan (Republic of China)

Tajikistan

Thailand

Turkmenistan

Uzbekistan

Vietnam

West Bank

West Papua

Yemen

 



2

